Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10,993,483 in view of Lingier et al. (EP 3267147) and Bouras et al. (US Publication 2003/0137080). 
With respect to claim 1, note claim 1 of US Patent No. 10,993,483 teaches a frame (Column 13, Lines 33), a pre-heat station coupled to the frame and configured to receive and heat the electronic substrate, the pre-heat station including a first non-contact sensor positioned to measure a temperature of the electronic substrate (Column 14, Lines 7-10), a dispense station coupled to the frame, the dispense station including a dispensing unit gantry configured to move in x-axis and y-axis directions and at least one dispensing unit coupled to the dispensing unit gantry by a carriage configured to move the at least one dispensing unit in a z-axis direction, the at least one dispensing unit being configured to dispense material on the electronic substrate positioned on a substrate support (Column 13, Line 34-Column 14, Line 6), the dispense station further including a second non-contact sensor positioned above the electronic substrate on the dispense station, the second non-contact sensor being mounted on the carriage and directed toward the substrate to measure a temperature of the electronic substrate (Column 14, Lines 11-15).  
US Patent No. 10,993,483 does not teach delivering an electronic substrate to a dispensing system, moving the electronic substrate in a pre-dispense position within the pre-heat station; measuring a temperature of the electronic substrate in the pre-dispense position with the first non-contact sensor positioned above the electronic substrate; if the electronic substrate is at a proper temperature, moving the electronic substrate to a dispense position within the dispense station; dispensing viscous assembly material on the electronic substrate; and Application No. 17/170,9893 Docket No.: C2013-732920(68091A)Amendment dated May 11, 2022 Reply to Office Action of April 14, 2022measuring a temperature of the electronic substrate in the dispense position with the second non-contact sensor positioned above the electronic substrate to ensure the electronic substrate is at a proper temperature.  
Lingier et al. teaches delivering an electronic substrate (34) to a dispensing system (1 and Paragraph 0071); moving the electronic substrate (34) in a pre-dispense position within a pre-heat station (30 is an inspection station with a heat sensor 42 located within the housing 31 of inspection station 30 which is provided before the dispenser 1); measuring a temperature of the electronic substrate in the pre-dispense position with a first non-contact sensor (42 arranged in the inspection station 30) positioned above the electronic substrate (34 and Paragraphs 0019, 0045 and 0072); and dispensing viscous assembly material on the electronic substrate (Paragraphs 0002, 0064).
However, Lingier et al. does not explicitly disclose if the electronic substrate is at a proper temperature, moving the electronic substrate to a dispense position within a dispense station and measuring a temperature of the electronic substrate in the dispense position with a second non-contact sensor positioned above the electronic substrate to ensure the electronic substrate is at a proper temperature.  Bouras et al. teaches if the electronic substrate is at a proper temperature, moving the electronic substrate to a dispense position within a dispense station (Paragraph 0033) and measuring a temperature of the electronic substrate in the dispense position with a second non-contact sensor (44, 47) positioned above the electronic substrate to ensure the electronic substrate is at a proper temperature (Paragraphs 0033, 0037, Figure 5).
Thus, it would have been obvious to one of ordinary skill in the art to provide moving the electronic substrate if the temperature is proper and measuring a temperature of an electronic substrate with a second non-contact sensor as taught by for the purpose of precisely controlling the system thereby ensuring a constant viscosity and constant flow rate of a dispensed material.
	With respect to claim 2, US Patent No. 10,993,483 teaches each of the first non-contact sensor and the second non-contact sensor is an infrared sensor (Column 14, Lines 29-31).
With respect to claim 3, note claim 1 of US Patent No. 10,993,483 does not specifically teach positioning the first non- contact sensor with respect to the electronic substrate by a first adjustable bracket.
However, the provision of positioning the first non- contact sensor (42) with respect to the electronic substrate by a first adjustable bracket is well known as taught by Lingier et al. (110, 112, Figures 6,7 show one position of bracket and Figures 8,9 show a different position of the bracket, Paragraphs 0085, 0087, 0088).
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the step of positioning the first non- contact sensor with respect to the electronic substrate by a first adjustable bracket to the invention of US Patent No. 10,993,483 for the purpose of ensuring the non-contact sensor can adjust in multiple locations in a securely mounted manner.

3.	Claims 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application U.S. Patent No. 10,993,483 in view of Lingier et al. (EP 3267147) and Bouras et al. (US Publication 2003/0137080). 
With respect to claim 4, note claims 1 and 5 of US Patent No. 10,993,483 does not specifically teach a non-contact sensor positioned on a carriage.
However, the provision of a non-contact sensor positioned on a carriage is well known as taught by Lingier et al. Lingier et al. teaches a non-contact sensor (42) positioned on a carriage (Paragraphs 0085, 0087, 0088; note: carriage can be defined as a moving part of a machine that carries other parts into the required position therefore any part of mounting structure can be considered to be the carriage).  
Lingier et al. does not explicitly disclose positioning a second non-contact sensor with respect the electronic substrate by a carriage.  Bouras et al. teaches positioning the second non- contact sensor (44, 47). Note: the combination of carriage of Lingier with a second non-contact sensor of Bouras et al. would satisfy the limitation.
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second non-contact sensor to the invention of U.S. Patent No. 10,993,483 for the purpose of accurately monitoring temperature at multiple areas/zones of the system.
	With respect to claim 5, note claims 1 and 5 of US Patent No. 10,993,483 does not specifically teach the step of if the electronic substrate is at a proper temperature, moving the electronic substrate to a post-dispense position within a post-heat station.
	However, the step of if the electronic substrate is at a proper temperature, moving the electronic substrate to a post-dispense position within a post-heat station is well known as taught by Bouras et al.  Bouras et al. teaches if the electronic substrate is at a proper temperature, moving the electronic substrate to a post-dispense position within a post-heat station (Paragraph 0033, Figure 5); and measuring a temperature of the electronic substrate in the post-dispense position with a third non-contact sensor positioned above the electronic substrate to ensure that the electronic substrate is at a proper temperature (Paragraphs 0027, 0033, Figure 5).
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the steps to the invention of U.S. Patent No. 10,993,483 for the purpose of ensuring the temperature is proper for effective conveyance of the medium.
With respect to claim 6, note claims 1 and 5 of US Patent No. 10,993,483 does not specifically teach the step of positioning the first non- contact sensor with respect to the electronic substrate by a first adjustable bracket.
However, the step of positioning the first non-contact sensor with respect to the electronic substrate by a first adjustable bracket as taught by Lingier et al. Lingier et al. teaches positioning the first non- contact sensor (42) with respect to the electronic substrate by a first adjustable bracket (110, 112, Figures 6,7 show one position of bracket and Figures 8,9 show a different position of the bracket, Paragraphs 0085, 0087, 0088).
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the step of positioning the first non- contact sensor with respect to the electronic substrate by a first adjustable bracket to the invention of US Patent No. 10,993,483 for the purpose of ensuring the non-contact sensor can adjust in multiple locations in a securely mounted manner.
With respect to claim 7, note claims 1 and 5 of US Patent No. 10,993,483 does not specifically teach a non-contact sensor positioned on a carriage.
However, the provision of a non-contact sensor positioned on a carriage is well known as taught by Lingier et al. Lingier et al. teaches a non-contact sensor (42) positioned on a carriage (Paragraphs 0085, 0087, 0088; note: carriage can be defined as a moving part of a machine that carries other parts into the required position therefore any part of mounting structure can be considered to be the carriage).  
Lingier et al. does not explicitly disclose positioning a second non-contact sensor with respect the electronic substrate by a carriage.  Bouras et al. teaches positioning the second non- contact sensor (44, 47). Note: the combination of carriage of Lingier with a second non-contact sensor of Bouras et al. would satisfy the limitation.
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second non-contact sensor to the invention of U.S. Patent No. 10,993,483 for the purpose of accurately monitoring temperature at multiple areas/zones of the system.
With respect to claim 8, note claims 1 and 5 of US Patent No. 10,993,483 does not specifically teach positioning the third contact sensor with respect to the electronic substrate by the carriage.
However, the provision of positioning the third contact sensor with respect to the electronic substrate by the carriage is well known. Lingier et al. teaches a non-contact sensor (42) positioned on a bracket (110, 112, Figures 6,7 show one position of bracket and Figures 8,9 show a different position of the bracket, Paragraphs 0085, 0087, 0088).  Lingier et al. does not explicitly disclose positioning a third non-contact sensor with respect to the electronic substrate by a second adjustable bracket.  Bouras et al. teaches a third non- contact sensor (44, 47). 
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a third non-contact sensor to the invention of U.S. Patent No. 10,993,483 for the purpose of accurately monitoring temperature at multiple areas/zones of the system.
With respect to a second adjustable bracket, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art and has no patentable significance unless a new and unexpected result is produced. In re Plarza, 274 F. 2d 669, 124 USPQ 378 (1960). 
It would have been obvious to provide a second adjustable bracket to thereby ensure the stable mounting of a third non-contact sensor.
With respect to claim 9, note claims 1 and 5 of US Patent No. 10,993,483 does not specifically teach providing temperature feedback of the electronic substrate as part of a temperature control system. 
However, the provision of providing temperature feedback of the electronic substrate as part of a temperature control system is well known. Bouras et al. teaches providing temperature feedback of the electronic substrate as part of a temperature control system (Paragraphs 0033, 0037, 0043, 0044).
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the step to the invention of U.S. Patent No. 10,993,483 for the purpose of accurately monitoring temperature of the system.

4.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application U.S. Patent No. 10,993,483 in view of Lingier et al. (EP 3267147) and Bouras et al. (US Publication 2003/0137080), 
as applied to the claims above, and further in view of Murray et al. (US Patent 8,520,929).
	With respect to claim 10, note claims 1 and 5 of US Patent No. 10,993,483 does not specifically teach providing temperature feedback includes, when an electronic substrate has reached a desired target temperature, the temperature control system turns off the heat to the electronic substrate, and when the temperature drops below a low temperature limit, the temperature control system turns the heat on.
	However, the provision of providing temperature feedback includes, when an electronic substrate has reached a desired target temperature, the temperature control system turns off the heat to the electronic substrate, and when the temperature drops below a low temperature limit, the temperature control system turns the heat on is well known as taught by Murray et al. Murray et al. teaches a method for sensing defects wherein providing temperature feedback includes, when an electronic substrate has reached a desired target temperature, the temperature control system turns off the heat to the electronic substrate, and when the temperature drops below a low temperature limit, the temperature control system turns the heat on (Column 2, Lines 42-49, Column 3, Lines 7-12 and Column 6, Lines 40-49).
In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the step to the invention of U.S. Patent No. 10,993,483 for the purpose of preventing unacceptable quality conditions within the system.

Allowable Subject Matter
5.	Claims 1-10 would be allowable if a terminal disclaimer is filed as mentioned
above to overcome the double patenting rejection(s).
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a method of dispensing an assembly material in combination with the recited method steps and particularly second non-contact sensor positioned above the electronic substrate on the dispense station, the second non-contact sensor being mounted on the carriage and directed toward the substrate to measure a temperature of the electronic substrate and measuring a temperature of the electronic substrate in the dispense position with the second non-contact sensor positioned above the electronic substrate to ensure the electronic substrate is at a proper temperature.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in view of the new ground(s) of the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853